ase 2:19-cv-00193-HSO-MTP Document 165 Filed 02/05/21 Page 1 of 11

Dotte Lith Shab Dispeit- Oreé

 

‘ Seve hecale /ystecél ak) Mississipi Liha Disp

 

 

 

 

bank tidvaad 0 On 2: (7 -@ - FZ
ICT OF MISSISSIPBI ‘ Roe
| — FILED Motes te Dismiss y Demutles.

 

 

 

Sttepam, ot Ale, | FEB O5 202 | Suppseted by QUSCS 6,9, 10 ¢

TH!

 

 

u ey

 

 

 

Aauylllic, ob Adi,

 

r Reguest-Pre Disaussal AN Aleut:

 

 

S Pedewal Courts have Lumtbed Xu3wrdictetw, had  olaum vs ka piete-

 

 

by disousseed tere anit tenn prt

Aete) cede Dhye Cp, Mea

   

Cie

 

   

 

 

 

v. Ce, . Madi 143k. BA, Mie, lbln em ye 1996),

 

 

Mtthough PUSCEY Specrl cally Getaits the Couiek suicicheteay

 

 

| Ale ppt: hea ts At Da og. stab dla “must ———

 

 

 

 

 

 

 

 

 

 

Veeo oes Z Ceartzere, Sitch, a adhiteaiioae

 

 

 
ase 2:19-cv-00193-HSO-MTP Document 165 Filed 02/05/21 Page 2 of 11

 

 

 

ee Po. i ww Aol

 

 

 

 

 

 

 

 

 
   

fi nie caul/ os doaal Wuseray awh ievhiaendaiggnemaens

 

eed “ze Mallee ct. AL IPPT Wh TEDDY "LED. t.4, BD)

 

t+ Gegtech, CVT fF Supp ate ISB

 

 

 

Feoveas {Mae fest tts the CrypetheVecabyec’ “iA A

 

 

Qwicl Complaint: pai Mot vie Molen ‘QUSC5 (,), Which & wot per.

 

ied by Strike CE the ( enstetutdesa ww the WAWVER DLESCA Hed.

 

ey in wubd-that-the colly Manner fresceibed by the het-tee chi.

 

easinn b-brial Aurned sce those specihied fy te Hei USCF 49

1) Saad KCPISIAS,

 

 

 

 

 

 

 

 

 

 

 

 

 

L2G; nike wrap ed) Ae 41997) we,

 

 

 
Case 2:19-cv-00193-HSO-MTP Document 165 Filed 02/05/21 Page 3 of 11

 

 

 

Vidleten) wed obetiptstoe Jae ee pe Aas aonb

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The law holds Ht a pacly 3/0 oe \ | ah

 

 
   

S mulch extabligh tht ik AOC AEX Cine ONperR ag pita OD (ie

 

4 merninghul bme OR pny A csntigidetanatitihageaittan.-

 

 

 

19% WIZ %O ZABS* 5 KDB NY $1200)

 

 

“There aS ebsoliilaly \yoenuihevce hefmee the Couiet oe as Buu

 

 

 
hse 2:19-cv-00193-HSO-MTP Document 165 Filed 02/05/21 Page 4 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CVD AL fDi filet

 

   

F. Supp, Zd. (leS (2008),

 

 

z. Kelechi tro Péverpedue

 

 

 

 

 

 

 
Case 2:19-cv-00193-HSO-MTP Document 165 Filed 02/05/21 Page 5 of 11

 

Lssed nal He Cnattentten) Ghat the Arvid Wrs pureed by

 

 

tonud, SIO xAe FAA. Re hich ther being del Sieh a

 

 

 

 

 

 

 

 

 

 

Aeove-thark ther) Were Yeu oes severe paenitled gp

ecw id tn prsteamis-the heneing. De <~bme |¥ a

 

 

 

 

 

 

 

 

 

trite “ AS SCA, AS

 

\ 4

 

i = + 4, i i “7 g
—t A 4 Ry
y A
4
DELLACIA 2 :
~ xu

 

 

 

 

 

 

 

 

 

 

 

 

 
Ase 2:19-cv-00193-HSO-MTP Document 165 Filed 02/05/21 Page 6 of11

 

 
   

TE: PEEL TC

 

 
 

FAR. WERC 2 5RG,

 

 

Cech iss Fern Cas’ ry

 

 

 

re Bewyces, puluch & Cognsable under bby a,
= 4, és. Sonre dean) LL e £14 od fy

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-00193-HSO-MTP Document 165 Filed 02/05/21 Page 7 of

J.
| eal

 

 

 

 

 

 

 

 

 

Fenny Mac, Odmiste Rece, 2 Y

 

Cheesy \Wotte Resprad [Sen se ginal Creyplast Aud Amended

 

 

Coupland ceatetees ea pad Tohnkous Cul +

Miele,

 

 

he Dhan ate nana dane “A Pepa at

 

 

——— ’ Aw. Bec auastens, “ts cognyzAble by Phe Laws of
Z v7 Mit, CUPS Lilly

 

 

 

 

 

 

Sin as-fe: ib

 

Noa 4

XN

Tayi. i

 

NJ

‘ ~~
the law, Kahpper ¢ Dhnssens Sufldvcced Try ary. nn ll

 

 

bu Admithin ch Receed ookces part Onterct pad

ce ® a

Z,

 

 

 

 

 

 

 

 

 

 

 

 
Gase 2:19-cv-00193-HSO-MTP Document 165 Filed 02/05/21 Page 8 of 11

 

t ~ © oN" ey t
are, Pee LE (

 

ew fz sd tk Pie Miled

 

Le CommuscAile, put LEANG LeirildA Le pel yp fe lhewse

 

PLNCL, Roid Decsrtend th itie). Loi Adverse te rene wheres?

 

Ponswyfllnc, fdmits eb inne i Chace. Av whremned Deke

 

 

ON, Pheany{lre freclesed, esteppod feem Cexininty fue

 

 

 

 

 

 

   

 

 

 

 
   

thee "have Leen’ Myre,” E
ft seAled Pesetd. Deng chle's Ruble Repucbeteon)?
CRY frye: mee
[Ao ARbctRietz ,

 

 

 

 

Comyalibend Siunttadent coma | :

 

 

Evipence Ferclosiny Claw by , Fenway flac”

 

Pewudte lAw 4-31 passed Lecembere 3, 201lo;

 

 

nactedl Keb, fs 2OL7 He. Genrer Couto the.

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-00193-HSO-MTP Document 165 Filed 02/05/21 Page 9 of 11

 

 

 

 

 

15
7
LA
S
0

 

 

 

Awd Tee a baba dieasite, dociliciaa ve Remedy = See Sec.
AIl-¢.

 

 

deey Kemp (Sect. 2&8), the fitlocned thet resect

I

 

cathe Rall (s- 2) 4 Rend Paul, whe Sema Lhe All uthich

KO

 

 

i
*

Le tenyesses RES.

 

ieee oe TS a ena,
__pecbig Processes, EAA. Aad Lelevert Cseds, should

 

 

_ thé muattere feecead,

 

 

 

(Lael! tac ieee Stelecd Cts. ace acs .
/ Rr

 

 

 

Phe Linas We Aa en Denne ah Ly Anouylite: Yun

 

 

AS fen nye Lwinu/ed Kah Ly Acton Z Kespued As

 

 

 

i
~

LDe Regue etCoe Summper Tdynent Agen

 

Up wu lhe. PyxcesmMen nin LAK t fey /\ Mae. hhd adil

 

Tl KESpA Ate OMT] -c— (py rayne aaa! Dek

 

Lextilel byfleged id Perescote Legaist belly

 

 

 

tLe De Request A Henig ip vesygite Liban tae
Bs 2 ;

 

 

 

 

 

 
base 2:19-cv-00193-HSO-MTP Document 165 Filed 02/05/21 Page 10 of 11

 

(ue AS KS secured by the Bild Light.
yd

 

 

 

Ub pibeoduce Yo Kecoud 19 -mo- OES,

 

22+ mer DOlSe | S'19-cu- COS FZ, Whuicht droiinentt- thay

 

Motz ste Vet sale” ARE. Bie the CAA, CL Nokes

 

perc FEWRMN [VEN ALE is ff

 

 

 

al (ERE Su Np theceshay, Phot. the bd helen _
Prin uverces by the cocks Vislate tha ical where
ale Covel hdc on e 4 A

 

 

We pte thatthe Cawgts offieeet Latte

 

‘te Lushlighdt-thitd We “hee wt wth staryp in Ca -

 

 

cL) det: HE LLAE. Yl te KeSpaced to AS TIUGLE i fees-

eritments Hx Lolieaf LAA Lng Lee uidettiil LAL

 

 

Dente Uedlite << Loto [PBLEE LS a, Le Lhe

 

 

 

itl Liglek. Te Pid Littl tue kecitly oe
teed) techiershadlpe dst thecled:

Lipid _- gz zh

 

Laszscl Kesanud, Lset-Neartdied )5O- Dray s hove Lossed

 

 

 

 

 

 

 

|

Prete ith batalla Such tease ou

 

 

 

 

Conte cc lam Lenussa, ae Derk ce be fitended
wo, tt toil d bz S2tclritapoc GY. Zhe Uktwee Be

 

 

 

 
Case 2:19-cv-00193-HSO-MTP Document 165 Filed 02/05/21 Page 11 of 11

 

the Kepguest Fra Detdrilt over \O-+tethe presenit Dey)

 

OR the Pact Bra Renin flac +The Court Receagnize Resa

 

 

Ase by Noabetzed)s onthe Record

 

The Comets Clean that Bench Tein has been)

 

See, whew Teal by Suey” by OVC 0R WWLAKE DAES VE

 

heen mediated, Lonel a —- Trasiad b4 Shoteite,, Lite

 

 

 

 

 

We CAD Not Al Uae pRecimpteans hy go LifurRe-

 

 

butted we by LA sut-Kespared. Fie nto ewes

 

 

Cantcluide that Ceosny tte had ee ai ee

 

 

 

 

 

 

Zhe Ubtescctcattean sed 1: AecLitestle fh a Neola, Shes

SS

 

 

 

 

 

7

 

 

 

 

 

 

 

 

SL. Mtecbe Teh pions SL Vien AbiLtiey
SL kighe Ccbbs | St Bal Econ Cleaves
SZ Sudy Co bDE LL Kece Mc Gee

_—— _]

ays yg ie Lp Wh

 

 

 
